Citation Nr: 9902880	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-01 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
chorioretinitis of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to March 
1968.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a December 1989 RO rating action which, in 
pertinent part, denied the veteran's claims for a rating in 
excess of 20 percent for his service-connected lumbosacral 
strain, and a compensable rating for his service-connected 
left eye chorioretinitis.

The Board remanded the veteran's case for additional 
development in December 1995.  


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain is 
manifested by paraspinal muscle tenderness, marked limitation 
of forward bending, loss of lateral motion, osteoarthritic 
change and constant pain.

2.  The veteran's service-connected left eye chorioretinitis 
is inactive and has not resulted in field loss, pain, rest 
requirements, episodic incapacity, or impairment of corrected 
visual acuity.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for the veteran's 
service-connected lumbosacral strain have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 4.1,  4.7, 4.40,  4.71a including Diagnostic Codes 
5292, 5295 (1998).

2.  The criteria for a compensable evaluation for service-
connected left eye chorioretinitis have not been met. 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.31, 4.84a, Diagnostic Codes 6006, 6074, 6077, 6079, 6080 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Following a December 1968 VA examination, the RO, in January 
1969, granted the veteran's claims for service connection for 
lumbosacral strain (with a 10 percent rating) and for service 
connection for chorioretinitis (with a 30 percent rating).

Following a September 1974 VA examination which found that 
the veteran's chorioretinitis was inactive, the RO, in 
October 1974, evaluated the disability due to this disorder 
as noncompensable.  

Following a March 1982 VA examination which noted limitation 
of range of motion of the veteran's back, the RO, in April 
1982, increased the disability rating for the veteran's 
lumbosacral strain to 20 percent.

In a February 1995 informal hearing presentation, the 
veteran's service representative asserted that the veteran 
should be given new examinations to determine the severity of 
his service-connected lumbosacral strain and left eye 
chorioretinitis.

In December 1995, the Board remanded the veteran's case for 
additional development to include new examinations.

In response to a January 1997 request for treatment records 
pertinent to the veteran from Dr. Ruth, the RO received a 
response later that month that no records were available.  
The RO made unsuccessful attempts to secure records of 
treatment by Dr. Kruc.  The veteran was so advised on more 
than one occasion, including in the April 1998 supplemental 
statement of the case.



On an August 1997 VA visual examination, it was noted that 
the veteran had prior trauma to the left eye and uveitis in 
1964 associated with joint pain and possible Reiters 
Syndrome.  This reportedly had not bothered the veteran in 
many years.  The veteran's visual acuity was corrected to 
20/20 in both the right and left eyes.  The examiner noted 
that the veteran did not have diplopia or visual field 
deficit.   The diagnosis was history of uveitis and normal 
ocular health at this time.

On an August 1997 VA peripheral nerves examination, it was 
noted that the veteran injured his lower back in a motor 
vehicle accident during service.  The veteran stated that he 
had constant pain in his lower back and difficulty bending, 
pushing, pulling, and twisting.  He also reported that he had 
pain radiating down the left lower extremity at times.  
Physical examination demonstrated paraspinal muscle 
tenderness of the lumbar region with forward flexion from 0 
to 60 degrees, extension from 0 to 10 degrees, lateral 
rotation from 0 to 10 degrees bilaterally, and lateral 
flexion from 0 to 10 degrees bilaterally.  Neurological 
examination demonstrated 5/5 quadriceps, hamstrings, tibialis 
anterior, and gastrocnemius muscle strength.  Deep tendon 
reflexes were symmetrical and there was no sensory deficit.  
The diagnostic impression was lumbosacral strain/sprain 
syndrome with history suggestive of radicular features on the 
left lower extremity.  The examiner reported that there was 
no evidence of fatigability or incoordination due to the 
above diagnosis.  He did note that the veteran was prone to 
exacerbation of his lower back condition.

An August 1997 report of X-rays indicated that the veteran 
had a small amount of osteophyte formation at the superior 
end plate of L5.  Also noted was a large amount of 
degenerative sclerosis and hypertrophy at the facet joints in 
the lower lumbar spine.  The impression included rather 
marked sclerosis and hypertrophy of the left femoral head 
suggesting avascular necrosis.

A September 1997 VA outpatient treatment report indicated 
that the veteran presented with a complaint of radiating pain 
down the left leg.  A nerve conduction study and 
electromyography were performed.  The conclusion was that the 
findings 


were compatible with left L4, S1 radiculopathy with minimal 
signs of acute denervation and predominately chronic changes 
noted.  There was also evidence of right S1 dorsal root 
irritation.  The examiner reported that there was no evidence 
of peroneal nerve entrapment neuropathy, peripheral 
neuropathy, or myopathy.  

On an October 1997 addendum, the VA physician who performed 
the August 1997 peripheral nerves examination indicated that 
an EMG nerve conduction study was consistent for lumbar 
radiculopathy.  X-rays of the spine showed degenerative joint 
disease.  The diagnosis remained degenerative joint disease 
of the lumbar spine with radiculopathy.  


Analysis

The veteran contends that his service-connected lumbosacral 
strain is more disabling than reflected by the current 20 
percent rating.  He also asserts that the disability due to 
his service-connected left eye disorder warrants a 
compensable rating.  The veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a), in that they are 
not inherently implausible.  Relevant evidence has been 
properly developed, and no further assistance to the veteran 
is required to comply with the duty to assist.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The veteran's history has been noted in consideration of the 
veteran's claims for increased ratings.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  However, the latest 
medical evidence is the most relevant, as the present level 
of disability is of primary concern when reviewing the claims 
for increased compensation.  Francisco v. Brown, 7 Vet.App. 
55 (1994).




1.  Entitlement to an increased rating for lumbosacral 
strain.

The disability due to the veteran's service-connected 
lumbosacral strain is currently rated as 20 percent disabling 
under 38 C.F.R. § 4.71, Diagnostic Code (D.C.) 5295, for 
lumbosacral strain.  This provision provides for a 40 percent 
rating if the strain is severe, with listing of the whole 
spine to the opposite side, positive Goldthwaits sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint spaces, or 
some of the above with abnormal mobility on forced motion.  A 
20 percent rating is in order when the lumbosacral strain is 
manifest by muscle spasm on extreme forward bending and loss 
of lateral spine motion.

According to the most recent medical evidence on file (the 
veteran's August 1997 VA examination, X-rays, and October 
1997 addendum), the veteran has lumbosacral strain with 
degenerative joint disease which produces constant pain, 
paraspinal tenderness and radiculopathy.  The veteran 
reported limitation in range of motion, and this was verified 
by objective examination as moderate to severe.  X-rays 
revealed osteophyte formation at L5 and rather marked 
sclerosis and hypertrophy at the facet joints of the lower 
lumbar spine.  Since the evidence indicates that the veteran 
has marked limitation of forward bending, loss of lateral 
motion with osteoarthritic changes and irregularity of the 
joint space, the Board finds that the symptomatology due to 
his lumbosacral strain warrants a 40 percent rating under D. 
.C 5295.

The Board notes that while a 60 percent rating is possible 
under 38 C.F.R. § 4.71, D.C. 5293, (for intervertebral disc 
syndrome), the evidence on file does not show that the 
veterans back disorder meets the criteria for a rating 
higher than 40 percent.  To receive a 60 percent rating under 
D.C. 5293, the veteran's service-connected back disorder 
would have to include pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little 


intermittent relief.  See 38 C.F.R. § 4.71, D.C. 5293 (1998).  
Since the record does not show that service connection has 
been established for intervertebral disc syndrome, a rating 
in excess of 40 percent is not possible under D.C. 5293.

The Board finds that the veteran's low back symptoms are 
productive of a severe disability under Diagnostic Codes 5295 
and that an increased rating to 40 percent is therefore in 
order.   

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet.App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1998).  
However, where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet.App. 80 (1997).  Thus, since the 
veteran 
has been granted the maximum rating possible under Diagnostic 
Code 5292 (40 percent), the analysis required by DeLuca, 
supra, would not result in a higher schedular rating.


2.  Entitlement to a compensable rating for left eye 
chorioretinitis.

The veteran currently has a noncompensable rating for his 
service-connected left eye chorioretinitis.  In order for a 
compensable rating to be assigned, the eye disorder would 
have to meet the criteria of 38 C.F.R. § 4.84a, D.C. 6006.  

Under D.C. 6006, the veteran would receive a 10 percent 
evaluation if he had active chorioretinitis.  Chronic 
inactive chorioretinitis is rated from 10 to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  If the 


veteran's left eye chorioretinitis caused his left eye visual 
acuity to become 20/50 or worse, then his disability would 
warrant a compensable rating corresponding to the amount of 
visual acuity lost under Diagnostic Codes 6074, 6077, 6079.  
Likewise if the left eye chorioretinitis reduced the 
veteran's visual field to concentric contraction 60 degrees 
or less, loss of the nasal half of visual field or loss of 
the temporal half of visual field, a compensable rating would 
be in order under D.C. 6080.  

A review of the medical evidence on file indicates that the 
last active period of chorioretinitis was prior to September 
1974.  An August 1997 VA visual examination found that the 
veteran had normal ocular health at that time.  The veteran 
has not asserted, and medical records do not show, active 
chorioretinitis since 1974.  Inactive chorioretinitis is 
appropriately given a noncompensable rating under Diagnostic 
Code 6006.  

Regarding loss of visual acuity due to chorioretinitis, 
consideration must be given to a rating under Codes 6071 - 
6079.  Assuming that any impairment of left eye (the only eye 
shown to have been diagnosed with chorioretinitis) vision is 
due to chorioretinitis, which has not been medically 
indicated, that impairment of visual acuity could provide a 
basis for an increased rating.  The veteran's August 1997 VA 
examination showed that his visual acuity was corrected to 
20/20 bilaterally.  Since that time the veteran has not 
asserted that his vision has become worse.  As the veteran's 
loss of visual acuity in the left eye is not 20/50 or worse, 
a compensable rating is not warranted.  

The Board notes that the veteran has not asserted that his 
chorioretinitis has caused him field loss, current pain, 
rest-requirements, or episodic incapacity.  Since the 
veterans inactive chorioretinitis indicated no active 
recurrence in many years, and the most recent VA examination 
showed no residuals by specifically noting normal ocular 
health, a compensable disability rating is not warranted.

The preponderance of the evidence shows that the impairment 
from the service-connected inactive chorioretinitis is not 
compensable.  As the preponderance of the 


evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and a rating increase must be 
denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990). 


ORDER

An increased rating to 40 percent for lumbosacral strain is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.
 
An increased rating for chorioretinitis of the left eye is 
denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
